DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 28 February 2022.  Claims 1-7, 9-12 and 14 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Hereinafter, D’Amore, US 20150/347971 A1) in view of Larson et al. (Hereinafter, Larson, US 2020/0034442 A1).
Per claim 1, D’Amore discloses a creative work collaboration system (e.g., Fig. 1; Abstract, “Systems, methods, and tangible computer-readable storage mediums for tracking collaboration are presented …  “; paragraph [0010; paragraphs [0029-0030]; paragraph [0037]) comprising:
a server (e.g., Server 10 as shown in Fig. 1; paragraph [0032]) having a memory (e.g., storage medium 24 as shown in Fig. 2) storing user information (e.g., Step 34 as shown Fig. 3; paragraphs [0033-0034]; paragraph [0036], “With reference to FIG. 3, a method of tracking collaboration according to various embodiments is implemented by a computer system (see FIG. 2) according to a process depicted in FIG. 3.  A processor 22 executes instructions that instruct that information be saved to a storage medium 24 (see FIG. 2).  “) comprising creator profile information (See at least paragraph [0038], user or member definition; paragraph [0039], “CWCS Community”; and paragraph [0100], “According to various embodiments, "Member Details" include personal information and/or biographical data pertaining to Members.  The Members Details, according to some embodiments, also include information pertaining to status and ranking of creative works.  The Members Details, in some embodiments, include agreements between the member and the CWCS and/or between Members.  In some embodiments, Member Details can be accessed in the subject Member's page.  Member Details, according to some embodiments, are stored by a CWCS in a non-transitory memory 24. “; D’Amore discloses a page comprising creator profile information or details.); and 
a plurality of creator computing devices (e.g., user devices 1 –N as shown in Fig. 1) of creators coupled to the server (e.g., server 10 as shown in Fig. 1), wherein the server is programmed to:
 receive and store creative work contributions sent from each of the plurality of creator computing device (e.g., Step 32 as shown in Fig. 3; paragraph [0044]; paragraph [0045], “In step 34, the computer system tracks information about the collaboration.  According to various embodiments, tracked information is stored, non-transiently, in a storage medium 24.”; paragraph [0046]); 
automatically process the creative work contributions and organize the creative work contributions as a unified creative work (paragraph [0057], “ In some embodiments, a "Working Profile" is an online interface that is created by, managed by, maintained by, and accessible though the CWCS for Content Controllers and Content Participants who wish to Collaborate on a Source Work to create a new or modified version, incarnation, rendition, etc., of the Source Work … “; paragraph [0075], “  In some embodiments, a CWCS Software Plug-in renders and authorizes CWCS Files that are automatically updated with the CWCS Master Profile.  In some preferred embodiments, the CWCS Software Plug-in will update any changes or renditions made, in real time, to a Working Profile that is associated with a collaborative Work.  In some such embodiments, changes and renditions are automatically posted as progress in the Working Profile.  “), wherein the plurality of creator computing devices comprise an input box for entering and/or voting on the contributions (See at least paragraph [0197], “In some embodiments, such assistance includes providing one or more user interfaces, for allowing a user to select or enter terms, or information associated with terms to the CWCS. Such interfaces may include, but are not limited to, one or more display screens that are displayable on a user device 12 and that provide selectable items (selectable text, icons, soft buttons, or the like), menus of selectable items or fields, or other input mechanisms for entering information in the form of text, images, audio, video or combinations thereof.”, CWCS — Creative Work Collaborative System; See also paragraph [0233]; D’Amore discloses interface elements for selecting items displayed within one or more user interfaces.) ; 
automatically store the unified creative work with capability of updating the unified creative work (paragraph [0081]; paragraph [0083]); and 
automatically deliver the unified creative work to the plurality of creator computing devices for engagement by the plurality of creator computing devices (paragraph [0063]; paragraph [0170]), wherein the profile information is utilized by one of the creators to filter other of the creators in order to form a group of the creators with whom to collaborate with on the unified work (e.g., Step 501 as shown in Fig.5,  “Content Controller searches community to find a member to collaborate with”; paragraph [0055], “… In some embodiments, a Source Work or Collaboration Work is Open to Collaboration only to a specified subset of Users, such as, for example, to specifically selected Users, Badged Users, Users with a specified quality rating, or Users for whom the Collaborative Work remains Open to Collaboration by the terms of an associated agreement, etc.  “; paragraphs [0092-0094], [0100], [0146-0147], and [0236], D’Amore describes a mechanism for searching for creative partners and inviting them into a collaboration group.).
D’Amore does not expressly disclose wherein a threshold amount of the creative work contributions of each of the creators must be met in order to be listed as one of the creators of the unified creative work.
However, Larson discloses wherein a threshold amount of the creative work contributions of each of the creators must be met in order to be listed as one of the creators of the unified creative work (Abstract; paragraph [0004], “…The contribution scores of the users can then be compared with a threshold to determine if a user qualifies as a key contributor, also referred to herein as a "qualified contributor." The identified users are listed as key contributors of the document and associated with the document in the metadata.  The contributor information can be utilized to inform readers of the document, identity expertise of these qualified contributors, or recommend relevant documents to the qualified contributors.  “; paragraph [0005]; paragraph [0035]; Examiner’s Note: Creators of creative work are given a contribution score according to the amount work they contributed. Creators that have a contribution score above a threshold score are listed as qualified contributors.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Larson in the creative work collaborative system of D’Amore for the purpose of determining qualified contributors of creative works and accurately identifying a person or a group of people 
Per claim 2, D’Amore and Larson disclose the creative work collaboration system of claim 1, wherein the plurality of creator computing devices are each a mobile computing device (D’Amore, paragraph [0032], “ …The computing device 10 may be a server 10 that communicates over a network with user devices 12, which include, but are not limited to, general-purpose computers, special-purpose computers, mainframes, gaming devices, tablet computers, smartphones, PDAs, audio players, audio editors, text readers, text editors, video players, video editors, image/graphic readers, image/graphic editors, a processor-based device, and the like ...   “).
Per claim 3, D’Amore and Larson disclose the creative work collaboration system of claim 2, wherein a mobile application operates on each of the plurality of creator computing device (D’Amore, paragraph [0074], “In various embodiments, a CWCS Software Plug-in is software that can function as a stand-alone Offline Studio or as a plug-in that allows a computer and/or computer software programs to read and play and/or edit a CWCS File …. “).
Per claim 10, D’Amore and Larson disclose the creative work collaboration system of claim 1, wherein each of the creators are located at different locations (D’Amore, paragraph [0112], “In some embodiments, the CWCS is used to effectuate the creation of a Collaboration Work by a plurality of persons, entities, computers and/or other devices ("Collaborators") that are remote from one another and connected via the Internet and/or one or more other computer networks... 
Per claim 11, D’Amore and Larson disclose the creative work collaboration system of claim 1, wherein the creators form a group for collaboration on the unified creative work (D’Amore, paragraph [0030]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Hereinafter, D’Amore, US 20150/347971 A1), Larson et al. (Hereinafter, Larson, US 2020/0034442 A1), and further in view of Auger (US 2018/0174103 A1).
Per claim 4, D’Amore and Larson disclose the creative work collaboration system of claim 3, but do not explicitly disclose wherein the mobile application operating on the mobile computing device provides a voting interface for the creators to vote on the unified creative work.
Auger discloses wherein the mobile application operating on the mobile computing device provides a voting interface for the creators to vote on the unified creative work (e.g., Fig. 11 illustrates wherein the mobile application operating on the mobile computing device provides a voting interface for the creators to vote on the unified creative work, i.e.,  an enriched idea; Abstract, “ … The devices have display screens, and the method involves providing thereon: an idea creation graphical user interface (GUI) allowing collaborators to individually describe ideas; an idea enrichment GUI allowing collaborators to add or modify facets of the individual ideas; a facet evaluation GUI allowing collaborators to vote on a pertinence of each of the facets of an idea; and an idea selection GUI allowing the collaborators to select at least one final idea ...
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the ideation platform system and method of Auger in the creative work collaborative system of D’Amore and Larson for the purpose of adding structure to the ideation process, encouraging greater participation, improving the quality of ideas generated, and supporting an innovation culture as suggested by Auger (See Auger, paragraph [0002]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Hereinafter, D’Amore, US 20150/347971 A1), Larson et al. (Hereinafter, Larson, US 2020/0034442 A1), and further in view of Thomason et al. (Hereinafter, Thomason, US 2016/0012803 A1).
Per claim 5, D’Amore and Larson disclose the creative work collaboration system of claim 3, but do not explicitly disclose wherein the mobile application operating on the mobile computing device provides a display interface for the display of the unified creative work that each of the creators contributed to.
Thomason discloses wherein the mobile application operating on the mobile computing device provides a display interface (e.g., collaborative drawing 700 as shown in Fig. 7 ) for the display of the unified creative work (e.g., overall image 710 as shown in Fig. 7) that each of the creators (e.g., clients 720-740 as shown in Fig. 7) contributed to (Abstract; paragraph [0018]; paragraph [ 0037], “FIG. 7 illustrates an exemplary diagram of a collaborative drawing 700 being provided with visual attribution.  As illustrated, the user is able to readily identify the contribution of each client to the overall image 710.  In this example, a user is able to see the visual difference provided by each client to the collaboration.  For example, Client A provided the sneaker portion 720, Client B provided the snake portion 730, and Client C provided the octopus portion 740.  As can be appreciated the visual difference may provide a user with the actual contribution represented by each art stream command received from each user.”).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the visual differencing of Thomason in the creative work collaborative system of D’Amore and Larson for the purpose of making it easier to keep track of who has viewed, downloaded, created a derivative work, or incorporated a drawing into an existing work as suggested by Thomason (See paragraph [0001]).
Per claim 6, D’Amore, Larson, and Thomason disclose creative work collaboration system of claim 5, wherein the display interface comprises the ability of each of the creators to confirm or reject each of the creative work contributions displayed (Thomason, paragraphs [0031], [0033], and [0044]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Hereinafter, D’Amore, US 20150/347971 A1), Larson et al. (Hereinafter, Larson, US 2020/0034442 A1), and further in view of Harris et al. (Hereinafter, Harris, US 8,595,317 B1).
Per claim 7, D’Amore and Larson disclose the creative work collaboration system of claim 1, but do not explicitly disclose wherein the user information comprises demographic information of each of the creators.
Harris discloses wherein the user information comprises demographic information of each of the creators (column 7, lines 41-54).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method of Harris in the creative work collaborative system of D’Amore and Larson for the purpose of making it easier to search for social media by geography and present the aggregated content in a meaningful way that identifies the location of where the content originated as suggested by Harris (column 1, lines 58-62).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Hereinafter, D’Amore, US 20150/347971 A1), Larson et al. (Hereinafter, Larson, US 2020/0034442 A1), and further in view of Berson et al. (Hereinafter, Berson, US 2016/0057500 A1).
Per claim 9, D’Amore and Larson disclose the creative work collaboration system of claim 1, but do not explicitly disclose wherein the profile information comprises skill level, rating level and/or activity level of each of the creators.
Berson discloses the creative work collaboration system of claim 8, wherein the profile information comprises skill level, rating level and/or activity level of each of the creators (Berson, e.g., Skills 130 as shown in Fig. 1; paragraphs [0027] and [0041]; Fig.3 illustrates wherein the profile information comprises skill level, rating level and/or activity level of each of the creators.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the personalized project repository of Berson in the creative work collaborative system of D’Amore and Larson for the purpose of making it easier to find and promote creators involved in the creative work projects as suggested by Berson.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Hereinafter, D’Amore, US 20150/347971 A1), Larson et al. (Hereinafter, Larson, US 2020/0034442 A1), and further in view of Leroy (US 2010/0287104 A1).
Per claim 12, D’Amore and Larson disclose the creative work collaboration system of claim 11, but do not explicitly disclose wherein the server designates areas of the memory for the unified creative work generated by the collaboration group.
Leroy discloses wherein the server designates areas of the memory for the unified creative work generated by the collaboration group (e.g., Steps 401-402 as shown in Fig. 4; Abstract; paragraph [0017]; paragraphs [0083-0084]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the collaborative innovation management of Leroy in the creative work collaborative system of D’Amore for the purpose of facilitating collaboration amongst innovators by enabling them to make deposits of developed works and allowing other collaborators to make suggestions, comments, input or additional contributions so as to extend and improve upon the deposited work as suggested by Leroy (paragraph [0016]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over D’Amore et al. (Hereinafter, D’Amore, US 20150/347971 A1), Larson et al. (Hereinafter, Larson, US 2020/0034442 A1), and further in view of Stone et al. (Hereinafter, Stone, US 2015/0363094 A1).
Per claim 14, D’Amore and Larson disclose the creative work collaboration system of claim 1, but do not expressly disclose wherein the updating comprises adding or deleting portions of the unified creative work.
Stone discloses wherein the updating comprises adding or deleting portions of the unified creative work (paragraph [0048]; paragraph [0062]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the collaborative project management of Stone in the creative work collaborative system of D’Amore and Larson for the purpose of allowing an application screen of a remote user to be updated immediately as modifications to a project are made. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that the D’Amore and Modani fail to teach “wherein a threshold amount of the creative work contributions of each of the creators must be met in order to be listed as one of the creators of the unified creative work,” as recited in amended independent claim 1, wherein this element of claim 1 was added from the subject matter of dependent claim 13.
Examiner did not rely on D’Amore and Modani to teach “wherein a threshold amount of the creative work contributions of each of the creators must be met in order to be listed as one of the creators of the unified creative work” in the current rejection of 
For at least the foregoing reasons, Examiner respectfully maintains the rejection of independent claim1. In addition, claims 2-3, 10, and 11 depend from independent claim 1. Accordingly, Examiner maintains the rejection of these claims, at least based on their dependence on a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173